Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
Claims 1-3, 6, and 13 are pending. Claims 1 and 13 are the independent claims. Claims 1-3, 6, and 13 have been amended. Claims 4-5 and 7-12 have been cancelled. This Office action is in response to the “Applicant Arguments/Remarks Made in an Amendment” received on 03/18/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 03/18/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
	Office Note: Claims 4-5 and 7-12 have been cancelled, therefore any rejections or objections pertaining thereupon are withdrawn.
With respect to the claim rejections of claims 1-3, 6, and 13 under 35 U.S.C. § 112 (b), applicant’s “Amendment and Remarks” have been fully considered and were persuasive. Therefore the previously presented claim rejections of claims 1-3, 6, and 13 under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the claim rejections of claims 1-3, 6, and 13 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have been fully considered and are not persuasive.  
Applicant argues that the prior art of record fails to suggest at least the following limitations of claim 1:
“Calculating a target acceleration of the self-driving vehicle when no vehicle is present behind the self-driving vehicle; and controlling the actuator so as to increase a maximum vehicle speed… and so that a vehicle acceleration of the self-driving vehicle is the target acceleration.”

Applicant further argues that the other independent claims which recite similar features are allowable and the dependent claims are also allowable since they depend on allowable subject matter 
Therefore the Office's respectfully disagrees and the claim rejections of claims 1-3, 6, and 13 under 35 U.S.C. § 103 remain.
With respect to the claim rejections of claims 1-3, 6, and 13 under 35 U.S.C. § 103, applicant’s “Amendment and Remarks” have amended the independent claims and these amendments have changed the scope of the original application. As such, Office has supplied new grounds for rejection attached below in the office action.
Office Note: Due to applicant’s amendments, further claim rejections appear on the record as stated in the below Office Action.
It is the Office’s stance that all of applicant arguments have been considered.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	The Office has found herein that the claims do not contain limitations of means or means type language that must be analyzed under 35 U.S.C. 112 (f). 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The metes and bounds of claim 1 are indefinite. The explanation given in the response to remarks is recited again here. The limitations recite an apparatus configured to perform the first three calculating steps and the determining step in a situation in which a rearward vehicle is present, but perform the fourth calculating step “when no vehicle is present”. The final controlling step increases a maximum speed based on the calculated distance (a vehicle is present) and sets the acceleration using 
Claim 13 contains similarly recited limitations and is rejected under the same rationale.
	Claims 2-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claims and for failing to resolve the deficiencies listed above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ezoe Shiro et al. (JP 2016009201 A, using the translation provided by the Applicant on 07/31/2019) in view of Takahashi et al. (US 2016/0272204 A1).

Ezoe Shiro increases the vehicle speed when it is determined that the degree of proximity is equal to or greater than the predetermined degree than when it is determined that the degree of proximity is less than the 15predetermined degree, but does not explicitly state increasing a maximum vehicle speed in those conditions. Ezoe Shiro also does not explicitly state the travel control apparatus comprising an electric control unit having a microprocessor and a memory.
Takahashi teaches controlling the actuator so as to increase a maximum vehicle speed when it is determined that the degree of proximity is equal to or greater than the predetermined degree than when it is determined that the degree of proximity is less than the 15predetermined degree (Takahashi 
Regarding claim 2, Ezoe Shiro discloses wherein the microprocessor is configured to perform the controlling including controlling the actuator so as to increase of the relative vehicle speed (Ezoe Shiro ¶27-28, 40, 52-57).
Ezoe Shiro does not explicitly state an increase the maximum vehicle speed of the self-driving vehicle.
Takahashi teaches an increase the maximum vehicle speed of the self-driving vehicle (Takahashi figures 4A and 4B and ¶59-61, 65). It would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the driving support apparatus, as described by Ezoe Shiro, to include increasing a maximum vehicle speed, as taught by Takahashi, because it would improve the overall safety during operation of the vehicle. You cannot control another 
Regarding claim 3, Ezoe Shiro discloses wherein the microprocessor is configured to further perform: recognizing an external circumstance of the self-driving vehicle (Ezoe Shiro ¶11-15, 18-19, 22-27); and instructing a lane change from the first lane to the second lane so as to overtake the forward vehicle or from the second lane to the first lane after overtaking the forward vehicle, based on the external circumstance (Ezoe Shiro ¶18-19, 22-30, 88), and wherein the microprocessor is configured to perform 5the controlling including controlling the actuator so that the self-driving vehicle makes the lane change in accordance with an instruction in the instructing (Ezoe Shiro ¶18-19, 22-30, 88).  
Regarding claim 6, Ezoe Shiro discloses wherein the microprocessor is configured to perform the controlling including controlling the actuator so as to increase the vehicle speed and the vehicle acceleration of the self-driving vehicle when it is determined that the distance is equal to or shorter than the predetermined value (Ezoe Shiro ¶27, 29, 40, 50-57).
With respect to claim 13: all limitations have been examined with respect to the travel control apparatus in claim 1. The travel control apparatus taught/disclosed in claim 1 can clearly perform the method of claim 13. Therefore claim 13 is rejected under the same rationale.
Office Note: It should however be pointed out that claim 13 is a method claim, not an apparatus configured to perform a method. Therefore since certain steps of the method are performed when there is a rearward vehicle and certain steps are performed when there is no rearward vehicle, it is the Office’s stance that these limitations are presented in the alternative.
Prior Art
See the attached form PTO-892. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian E Yang whose telephone number is (571)272-7679.  The examiner can normally be reached on M-Th 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/B.E.Y./Examiner, Art Unit 3669                                                                                                                                                                                                        June 30, 2021

/JESS WHITTINGTON/Examiner, Art Unit 3669